DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17-283,729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims set forth in these 17-283,743 and 17-283,729 applications describe obvious variations of the same invention.  Please note that the combination of the limitations set forth in claims 1 and 11 in this 17-283,743 seem to meet all of the limitations described in the independent claim 1 set forth in 17-283,729.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of copending Application No. 17-283,344 the claims set forth in these 17-283,743 and 17-283,344 applications describe obvious variations of the same invention.  Please note that the combination of the limitations set forth in claims 1, 12 and 13 in this 17-283,743 seem to meet all of the limitations described in the independent claim 1 set forth in 17-283,344.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17-283,335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims set forth in these 17-283,743 and 17-283,335 applications describe obvious variations of the same invention.  Please note that the combination of the limitations set forth in claims 1 and 2 in this 17-283,743 seem to meet all of the limitations described in the independent claim 1 set forth in 17-283,335.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17-282,859 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims set forth in these 17-283,743 and 17-282,859 applications describe obvious variations of the same invention.  Please note that the combination of the limitations set forth in claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The international examiner has offered US 2010/0011749 A1, DE 10 2017 205 664 A1 and also JP 2010 048 131 A as alleged anticipatory “X”-type references against at least the Applicants’ independent claim 1 in the Written Opinion associated w/ PCT/EP2019/078202 (i. e. the Applicants’ parent application).
This US 2010/0011749 A1 in its abstract and the figure illustrated on the face of this US 2010/0011749 A1 discuss and show an internal combustion engine exhaust gas treatment train sequentially comprising an upstream three way catalyst (18) that does not contain OSC materials, a filter (20) and a downstream three way catalyst (22) that also contains OSC material.  At least the figure printed on the face of this US 2010/0011749 A1 does not teach or suggest that the oxygen storage capacity of the first TWC is greater than the oxygen storage capacity of the second TWC, as called for in at least the Applicants’ independent claim 1.
DE 10 2017 205 664 A1 in its independent claim 1 set forth in the English translation of this DE 10 2017 205 664 A1 describes an internal combustion exhaust gas treatment train comprising a particle filter (16), a first three way catalyst (18) and also sensor (42).  Claim 13 in the English translation of this DE 10 2017 205 664 A1 also mentions the provision of a second three way catalyst (20) provided in the exhaust gas treatment train that is downstream of the filter (16) and also downstream of the first three way catalyst (18).  However, the Applicants’ independent claim 1 requires that the sequential provision of the first TWC at a location in the exhaust gas treatment train that is upstream of the filter (and at 
The English abstract associated w/ JP 2010 048 131 A describes a catalytic/filtering component useful for purifying the exhaust gas emitted from an internal combustion engine, wherein this catalytic/filtering component is characterized by having what appears to be an upstream, first TWC catalyst portion (53), a (middle?) trapping filer (54) and a downstream, second TWC catalyst portion (55): please note at least the figure 4 illustrated w/in the text of the JP 2010 048 131 A document in the original Japanese language.  At least the English abstract of this JP 2010 048 131 A does not teach or suggest that the oxygen storage capacity of the first TWC is greater than the oxygen storage capacity of the second TWC, as called for in at least the Applicants’ independent claim 1.
 Hence, the U. S. examiner will not offer any 102 or 103 rejections based on the teachings provided in these US 2010/0011749 A1, DE 10 2017 205 664 A1 or JP 2010 048 131 A references (either alone, or taken in combination w/ other art).
The search of the U. S. examiner produced KR 2010 0 125 291 A, which also describes a particulate trap w/ TWC catalytic material coated on both of the inlet and outlet portions of this trap (please note at least the abstract associated w/ this KR 2010 0 125 291 A).  At least the English abstract of this KR 2010 0 125 291 A does not teach or suggest that the oxygen storage capacity of the first (i. e. upstream) TWC is greater than the oxygen storage capacity of the second (downstream) TWC, as called for in at least the Applicants’ independent claim 1. 

In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.

Reference Made of Record
The following additional reference from the search of the U. S. examiner is also made of record:  US 2020/0271031 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736